Per Curiam.

The plea, even if it be defective in matter of form, (and in that view we have not examined it,) is good in substance, upon general demurrer. It is the-same as the second plea in the case of Currie & Whitney v. Henry. (2 Johns. Sep. 433.) It states enough to show that the court of common pleas had jurisdiction in the case" of the prisoner, and their discharge was a justification to the defendant, as sheriff. He had no concern with the regularity of the proceedings be^re the court. It was enough that the prisoner charged in execution for the sum mentioned, presented a petition and inventory to the court, and prayed that he might be discharged from imprisonment in that case, and that the court did take cognisance of the petition, according to the directions of the statute named, and that they had authority for that purpose, and that the prisoner was discharged, &c.
Judgment for defendant*